DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 10-15 define a machine-readable medium embodying functional descriptive material. However, the claims does not define a non-transitory computer-readable storage medium or memory and is thus non-statutory for that reason (i.e., “When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized” – Guidelines Annex IV). That is, the scope of the presently claimed machine-readable medium can range from paper on which the program is written, to a program simply contemplated and memorized by a person. In the state of the art, transitory signals are commonplace as a medium for transmitting computer instruction and thus, in the absence of any evidence to the contrary and give the broadest reasonable interpretation; the scope of a "machine-readable medium" 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7-11, 13-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (U.S. Patent Application Publication 2019/0158815) in view of Stokking et al. (U.S. Patent Application Publication 2019/0362151).
Regarding claim 1, Stokking et al. discloses a device, comprising: a processing system including a processor (Figs. 1-3); and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations (Fig. 3; paragraph [0168] – Fig. 3 illustrates the streaming of VR video from a server 120 to a VR rendering device 100; paragraph [0229] – the entity referred to as cache may be a node in the , the operations comprising: receiving from a multimedia content server a plurality of content streams, each of the content streams comprising a portion of an original content stream (Figs. 1-3; paragraph [0167] – although Figs. 1 and 2 each show a 360 degree panoramic video, the VR video may also represent a more limited panoramic view, e.g., 180 degrees – furthermore, the streams may, but do not need to, partially or entirely overlap; paragraph [0168] – Fig. 3 illustrates the streaming of VR video from a server 120 to a VR rendering device 100); transcoding the plurality of content streams based on a viewport prediction to produce a plurality of viewport streams, the viewport prediction based at least in part on a visibility map associated with a viewer of the content (paragraphs [0048] and [0049] – obtaining a prediction of which adjacent image data of the scene may be rendered by the VR rendering device – identifying the second subset of streams based on the prediction; paragraph [0213] – requests for tiles are made for tiles for a specific point in time – the tiles should represent content at a point in time which matches future requests as well as possible – this relationship may be a fixed, preconfigured relationship, but may also depend on (real-time) measurements; ; and delivering the plurality of viewport streams to a client device associated with the viewer (Figs. 1-3; paragraph [0168] – Fig. 3 illustrates the streaming of VR video from a server 120 to a VR rendering device 100).  However, He et al. fails to disclose wherein each of the plurality of viewport streams is buffered at the client device in a separate buffer.
Referring to the Hagland reference, Hagland discloses a device, comprising: receiving from a multimedia content server a plurality of content streams, each of the content streams comprising a portion of an original content stream (Figs. 3 and 4; paragraph [0035] – the cloud system 114 includes an executing engine 300 that includes a master node 310 (e.g., performing simulation, game logic, running scripts, generating primitives, performing synchronization, etc.) and a plurality of render nodes 320, each of which is configured to render frames (to generate views) for a corresponding side of a grid map); and delivering the plurality of viewport streams to a client device associated with the viewer, wherein each of the plurality of viewport streams is buffered at the client device in a separate buffer (Figs. 3 and 4 – buffers 335; paragraph [0044] – each of the decoders decodes frames that were generated for a corresponding side of the grid map – after decoding, the decoding frames are stored in one or more buffers 335 – for example, each stream of decoded frames corresponding to a side of the grid map may be stored in a corresponding buffer – or multiple streams corresponding to multiple sides of the grid map may be stored in one buffer, wherein each stream can be .
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had provided a buffer for each viewport stream as disclosed by Hagland in the device disclosed by Stokking et al. in order to allow each viewport stream to be processed and readily available for viewing.
Regarding claim 2, Stokking et al. in view of Hagland discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the original content stream is divided by the server to form the plurality of content streams (Stokking et al.: Figs. 1 and 2; paragraph [0164] – in the examples of Figs. 1 and 2, the panoramic view is shown to be a complete 360 degree view, which is shown in Fig. 1 to be divided into 4 sections corresponding to the cardinal directions N, E, S, W, with each section being represented by a certain stream; paragraph [0165] – for example, as shown in Fig. 2, the VR rendering device may render a view in the north-facing direction based on streams 1, 2, 3, 4, 5, and 6).
Regarding claim 4, Stokking et al. in view of Hagland discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the processing system comprises an edge cloudlet, and wherein the transcoding is performed in real time by a plurality of processors (Stokking et al.: Fig. 3; paragraph [0229] – the entity referred to as cache may be a node in the network, e.g., a network element which is preferably located near the edge of the core network and thereby close towards the access network to the client, and which is able to deliver requested viewports and (temporarily) buffer guard bands – it will be appreciated that delivery nodes, such as DANE’s in SAND, may perform more functions, e.g., transcoding, mixing, repurposing – in this case, a delivery node may be seen as a type of cache with added functionality to support the streaming; paragraphs [0213] and [0222] – real-time).
Regarding claim 5, Stokking et al. in view of Hagland discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the viewport prediction is based at least in part on a real-time trajectory of the viewer (Stokking et al.: paragraphs [0048] and [0049] – obtaining a prediction of which adjacent image data of the scene may be rendered by the VR rendering device – identifying the second subset of streams based on the prediction; paragraph [0213] – requests for tiles are made for tiles for a specific point in time – the tiles should represent content at a point in time which matches future requests as well as possible – this relationship may be a fixed, preconfigured relationship, but may also depend on (real-time) measurements; paragraphs [0213] and [0222] – real-time).
Regarding claim 7, Stokking et al. in view of Hagland discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the plurality of viewport streams are delivered to the client device over a network, and wherein the operations further comprise adjusting a quality of the plurality of viewport streams based on a network condition (Stokking et al.: paragraphs [0061]-[0064] – different quality levels – available bandwidth; paragraph [0065] – the quality level may be proportionate to the bandwidth and/or data storage required for caching the second subset of streams – the quality level may be dynamically adjusted based on any number of the above measurements, estimates or other types of data – this may have as advantageous effect that the available bandwidth towards and/or from the network cache, and/or the data storage in the network cache, may be more optimally allocated, e.g., yielding a higher quality if sufficient bandwidth and/or data storage is available; paragraph [0213] – the quality level may be varied – for example, if the retrieval of tiles from the server 120 takes a prolonged time or if the available bandwidth on the network is limited, the cache 110 may, e.g., request guard band tiles in lower quality (as may not be used) or in decreasing quality, e.g., having a higher quality close to the current viewport and lower quality further away).
Regarding claim 8, Stokking et al. in view of Hagland discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the original content stream comprises a panoramic video, and wherein the operations further comprise: receiving from the server a panoramic stream in addition to the plurality of content streams, the panoramic stream corresponding to the panoramic video and having a resolution less than that of the plurality of viewport streams (Stokking et al.: paragraph [0004] – a ; and forwarding the panoramic stream to the client device without transcoding the panoramic stream, wherein the panoramic stream is buffered at the client device separate from the viewport streams (Stokking et al.: paragraph [0004] – a VR video may be streamed to a VR rendering device as a single stream; paragraphs [0048] and [0049] – obtaining a prediction of which adjacent image data of the scene may be rendered by the VR rendering device – identifying the second subset of streams based on the prediction; paragraph [0213] – requests for tiles are made for tiles for a specific point in time – the tiles should represent content at a point in time which matches future requests as well as possible – this relationship may be a fixed, preconfigured relationship, but may also depend on (real-time) measurements; paragraphs [0213] and [0222] – real-time; Hagland: Figs. 1A-4).
Regarding claim 9, Stokking et al. in view of Hagland discloses all of the limitations as previously discussed with respect to claims 1 and 8 including that wherein video content is rendered to the viewer by presenting a portion of the panoramic stream in a predicted viewport and subsequently overwriting the portion of the panoramic stream by presenting a portion of at least one of the viewport streams in the predicted viewport (Stokking et al.: paragraphs [0048] and [0049] – obtaining a prediction of which adjacent image data of the scene may be rendered by the VR rendering device – identifying the second subset of streams based on the prediction; paragraph [0213] – requests for tiles are made for tiles for a specific point in time – the tiles should represent content at a point in time which matches future requests as well as possible – this relationship may be a fixed, preconfigured relationship, but may also depend on (real-time) measurements; paragraphs [0213] and [0222] – real-time).
Regarding claim 10, Stokking et al. discloses a machine-readable medium comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations (Fig. 3; paragraph [0168] – Fig. 3 illustrates the streaming of VR video from a server 120 to a VR rendering device 100; paragraph [0229] – the entity referred to as cache may be a node in the network, e.g., a network element which is preferably located near the edge of the core network and thereby close towards the access network to the client, and which is able to deliver requested viewports and (temporarily) buffer guard bands – it will be appreciated that delivery nodes, such as DANE’s in SAND, may perform more functions, e.g., transcoding, mixing, repurposing – in this case, a delivery node may be seen as a type of cache with added functionality to support the streaming), the operations comprising: receiving from a multimedia content server a plurality of content streams, each of the content streams comprising a portion of an original content stream (Figs. 1-3; paragraph [0167] – although Figs. 1 and 2 each show a 360 degree panoramic video, the VR video may also represent a more limited panoramic view, e.g., 180 degrees – furthermore, the streams may, but do not need to, partially or entirely overlap; paragraph [0168] – Fig. 3 illustrates the streaming of VR video from a server 120 to a VR rendering device 100); transcoding the plurality of content streams based on a viewport prediction to produce a plurality of viewport streams, the viewport prediction based at least in part on a visibility map associated with a viewer of the content, the transcoding performed in real time by a plurality of processors (paragraphs [0048] and [0049] – obtaining a prediction of which adjacent image data of the scene may be rendered by the VR rendering device – identifying the second subset of streams based on the prediction; paragraph [0213] – requests for tiles are made for tiles for a specific point in time – the tiles should represent content at a point in time which matches future requests as well as possible – this relationship may be a fixed, preconfigured relationship, but may also depend on (real-time) measurements; paragraphs [0213] and [0222] – real-time); and delivering the plurality of viewport streams to a client device associated with the viewer (Figs. 1-3; paragraph [0168] – Fig. 3 illustrates the streaming of VR video from a server 120 to a VR rendering device 100).  However, He et al. fails to disclose wherein each of the plurality of viewport streams is buffered at the client device in a separate buffer.
a method, comprising: receiving from a multimedia content server a plurality of content streams, each of the content streams comprising a portion of an original content stream (Figs. 3 and 4; paragraph [0035] – the cloud system 114 includes an executing engine 300 that includes a master node 310 (e.g., performing simulation, game logic, running scripts, generating primitives, performing synchronization, etc.) and a plurality of render nodes 320, each of which is configured to render frames (to generate views) for a corresponding side of a grid map); and delivering the plurality of viewport streams to a client device associated with the viewer, wherein each of the plurality of viewport streams is buffered at the client device in a separate buffer (Figs. 3 and 4 – buffers 335; paragraph [0044] – each of the decoders decodes frames that were generated for a corresponding side of the grid map – after decoding, the decoding frames are stored in one or more buffers 335 – for example, each stream of decoded frames corresponding to a side of the grid map may be stored in a corresponding buffer – or multiple streams corresponding to multiple sides of the grid map may be stored in one buffer, wherein each stream can be independently accessed from the buffer – the cube map viewer 450 is configured to blend one or more of the views from the grid map (e.g., one or more sides of the grid map) to generate a current point-of-view of a user into an VR scene; paragraph [0050] – the encoded frames are streamed over a network 150 to a client device 106 for decoding, blending, and displaying).

Regarding claim 11, Stokking et al. in view of Hagland discloses all of the limitations as previously discussed with respect to claim 10 including that wherein the original content stream is divided by the server to form the plurality of content streams (Stokking et al.: Figs. 1 and 2; paragraph [0164] – in the examples of Figs. 1 and 2, the panoramic view is shown to be a complete 360 degree view, which is shown in Fig. 1 to be divided into 4 sections corresponding to the cardinal directions N, E, S, W, with each section being represented by a certain stream; paragraph [0165] – for example, as shown in Fig. 2, the VR rendering device may render a view in the north-facing direction based on streams 1, 2, 3, 4, 5, and 6).
Regarding claim 13, Stokking et al. in view of Hagland discloses all of the limitations as previously discussed with respect to claim 10 including that wherein the processing system comprises an edge cloudlet (Stokking et al.: Fig. 3; paragraph [0229] – the entity referred to as cache may be a node in the network, e.g., a network element which is preferably located near the edge of the core network and thereby close towards the access network to the client, and which is able to deliver requested viewports and (temporarily) buffer guard bands – it will be appreciated that delivery nodes, such as DANE’s in SAND, may .
Regarding claim 14, Stokking et al. in view of Hagland discloses all of the limitations as previously discussed with respect to claim 10 including that wherein the viewport prediction is based at least in part on a real-time trajectory of the viewer (Stokking et al.: paragraphs [0048] and [0049] – obtaining a prediction of which adjacent image data of the scene may be rendered by the VR rendering device – identifying the second subset of streams based on the prediction; paragraph [0213] – requests for tiles are made for tiles for a specific point in time – the tiles should represent content at a point in time which matches future requests as well as possible – this relationship may be a fixed, preconfigured relationship, but may also depend on (real-time) measurements; paragraphs [0213] and [0222] – real-time).
Regarding claim 15, Stokking et al. in view of Hagland discloses all of the limitations as previously discussed with respect to claim 10 including that wherein the plurality of viewport streams are delivered to the client device over a network, and wherein the operations further comprise adjusting a quality of the plurality of viewport streams based on a network condition (Stokking et al.: paragraphs [0061]-[0064] – different quality levels – available bandwidth; paragraph [0065] – the quality level may be proportionate to the bandwidth and/or data storage required for caching the second subset of streams – the quality level may be dynamically adjusted based on any number of the .
Regarding claim 16, Stokking et al. discloses a method comprising: receiving, by a processing system of an edge cloudlet including a processor, from a multimedia content server a plurality of content streams, each of the content streams comprising a portion of an original content stream (Figs. 1-3; paragraph [0167] – although Figs. 1 and 2 each show a 360 degree panoramic video, the VR video may also represent a more limited panoramic view, e.g., 180 degrees – furthermore, the streams may, but do not need to, partially or entirely overlap; paragraph [0168] – Fig. 3 illustrates the streaming of VR video from a server 120 to a VR rendering device 100; paragraph [0229] – the entity referred to as cache may be a node in the network, e.g., a network element which is preferably located near the edge of the core network and thereby close towards the access network to the client, and which is able to deliver requested viewports and (temporarily) buffer guard bands – it will ; transcoding, by the processing system, the plurality of content streams based on a viewport prediction to produce a plurality of viewport streams, the viewport prediction based at least in part on a visibility map associated with a viewer of the content (paragraphs [0048] and [0049] – obtaining a prediction of which adjacent image data of the scene may be rendered by the VR rendering device – identifying the second subset of streams based on the prediction; paragraph [0213] – requests for tiles are made for tiles for a specific point in time – the tiles should represent content at a point in time which matches future requests as well as possible – this relationship may be a fixed, preconfigured relationship, but may also depend on (real-time) measurements; paragraphs [0213] and [0222] – real-time); and delivering, by the processing system, the plurality of viewport streams to a client device associated with the viewer (Figs. 1-3; paragraph [0168] – Fig. 3 illustrates the streaming of VR video from a server 120 to a VR rendering device 100).  However, He et al. fails to disclose wherein each of the plurality of viewport streams is buffered at the client device in a separate buffer.
Referring to the Hagland reference, Hagland discloses a method, comprising: receiving from a multimedia content server a plurality of content streams, each of the content streams comprising a portion of an original content stream (Figs. 3 and 4; paragraph [0035] – the cloud system 114 includes an executing engine 300 that includes a master node 310 (e.g., performing simulation, game logic, running scripts, generating primitives, performing synchronization, etc.) and a plurality of render nodes 320, each of which is configured to render frames (to generate views) for a corresponding side of a grid map); and delivering the plurality of viewport streams to a client device associated with the viewer, wherein each of the plurality of viewport streams is buffered at the client device in a separate buffer (Figs. 3 and 4 – buffers 335; paragraph [0044] – each of the decoders decodes frames that were generated for a corresponding side of the grid map – after decoding, the decoding frames are stored in one or more buffers 335 – for example, each stream of decoded frames corresponding to a side of the grid map may be stored in a corresponding buffer – or multiple streams corresponding to multiple sides of the grid map may be stored in one buffer, wherein each stream can be independently accessed from the buffer – the cube map viewer 450 is configured to blend one or more of the views from the grid map (e.g., one or more sides of the grid map) to generate a current point-of-view of a user into an VR scene; paragraph [0050] – the encoded frames are streamed over a network 150 to a client device 106 for decoding, blending, and displaying).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had provided a buffer for each viewport stream as disclosed by Hagland in the method disclosed by Stokking et al. in 
Regarding claim 17, Stokking et al. in view of Hagland discloses all of the limitations as previously discussed with respect to claim 16 including that wherein the original content stream is divided by the server to form the plurality of content streams (Stokking et al.: Figs. 1 and 2; paragraph [0164] – in the examples of Figs. 1 and 2, the panoramic view is shown to be a complete 360 degree view, which is shown in Fig. 1 to be divided into 4 sections corresponding to the cardinal directions N, E, S, W, with each section being represented by a certain stream; paragraph [0165] – for example, as shown in Fig. 2, the VR rendering device may render a view in the north-facing direction based on streams 1, 2, 3, 4, 5, and 6).
Regarding claim 19, Stokking et al. in view of Hagland discloses all of the limitations as previously discussed with respect to claim 16 including that wherein the edge cloudlet comprises a plurality of processors (Stokking et al.: Fig. 3; paragraph [0229] – the entity referred to as cache may be a node in the network, e.g., a network element which is preferably located near the edge of the core network and thereby close towards the access network to the client, and which is able to deliver requested viewports and (temporarily) buffer guard bands – it will be appreciated that delivery nodes, such as DANE’s in SAND, may perform more functions, e.g., transcoding, mixing, repurposing – in this case, a delivery node may be seen as a type of cache with added functionality to support the streaming; paragraphs [0213] and [0222] – real-time).
20, Stokking et al. in view of Hagland discloses all of the limitations as previously discussed with respect to claim 16 including that wherein the plurality of viewport streams are delivered to the client device over a network, and wherein further comprising adjusting, by the processing system, a quality of the plurality of viewport streams based on a network condition (Stokking et al.: paragraphs [0061]-[0064] – different quality levels – available bandwidth; paragraph [0065] – the quality level may be proportionate to the bandwidth and/or data storage required for caching the second subset of streams – the quality level may be dynamically adjusted based on any number of the above measurements, estimates or other types of data – this may have as advantageous effect that the available bandwidth towards and/or from the network cache, and/or the data storage in the network cache, may be more optimally allocated, e.g., yielding a higher quality if sufficient bandwidth and/or data storage is available; paragraph [0213] – the quality level may be varied – for example, if the retrieval of tiles from the server 120 takes a prolonged time or if the available bandwidth on the network is limited, the cache 110 may, e.g., request guard band tiles in lower quality (as may not be used) or in decreasing quality, e.g., having a higher quality close to the current viewport and lower quality further away).
Claims 3, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stokking et al. in view of Hagland as applied to claims 1, 10, and 16 above, and further in view of Grüneberg et al. (U.S. Patent Application Publication 2019/0098348).
3, Stokking et al. in view of Hagland discloses all of the limitations as previously discussed with respect to claim 1, but fails to disclose that wherein the original content stream comprises a 16K panoramic video stream, and wherein each of the plurality of content streams comprises an 8Kx8K video stream.
Referring to the Grüneberg et al. reference, Grüneberg et al. discloses a device, comprising: the original content stream comprises a 16K panoramic video stream, and wherein each of the plurality of content streams comprises an 8Kx8K video stream (Fig. 1 – the stream can be divided accordingly to allow the decoder to be able to process it at the proper resolution, which means the 16K stream could be divided to create an 8Kx8K video stream; paragraph [0004] – usually the whole panorama video is encoded at a very high resolution, e.g. 16K).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had divided the video stream as disclosed by Grüneberg et al. in the device disclosed by Stokking et al. in view of Hagland in order to ensure that the video stream can be properly processed.
Regarding claim 12, Stokking et al. in view of Hagland discloses all of the limitations as previously discussed with respect to claim 10, but fails to disclose wherein the original content stream comprises a 16K panoramic video stream, and wherein each of the plurality of content streams comprises an 8Kx8K video stream.
a device, comprising: the original content stream comprises a 16K panoramic video stream, and wherein each of the plurality of content streams comprises an 8Kx8K video stream (Fig. 1 – the stream can be divided accordingly to allow the decoder to be able to process it at the proper resolution, which means the 16K stream could be divided to create an 8Kx8K video stream; paragraph [0004] – usually the whole panorama video is encoded at a very high resolution, e.g. 16K).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had divided the video stream as disclosed by Grüneberg et al. in the method disclosed by Stokking et al. in view of Hagland in order to ensure that the video stream can be properly processed.
Regarding claim 18, Stokking et al. in view of Hagland discloses all of the limitations as previously discussed with respect to claim 16, but fails to disclose wherein the original content stream comprises a 16K panoramic video stream, and wherein each of the plurality of content streams comprises an 8Kx8K video stream.
Referring to the Grüneberg et al. reference, Grüneberg et al. discloses a device, comprising: the original content stream comprises a 16K panoramic video stream, and wherein each of the plurality of content streams comprises an 8Kx8K video stream (Fig. 1 – the stream can be divided accordingly to allow the decoder to be able to process it at the proper resolution, which means the 16K stream could be divided to create an 8Kx8K .
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had divided the video stream as disclosed by Grüneberg et al. in the method disclosed by Stokking et al. in view of Hagland in order to ensure that the video stream can be properly processed.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stokking et al. in view of Hagland as applied to claim 1 above, and further in view of Sun et al. (U.S. Patent Application Publication 2019/0355126).
Regarding claim 6, Stokking et al. in view of Hagland discloses all of the limitations as previously discussed with respect to claim 1, but fails to disclose that wherein the viewport prediction is based at least in part on a long short-term memory (LSTM) deep learning model.
Referring to the Sun et al. reference, Sun et al. discloses a device, comprising: viewport prediction that is based at least in part on a long short-term memory (LSTM) deep learning model (paragraph [0007] – LSTM; paragraph [0025] – provides a saliency prediction method adapted to the 360 degree image – in the third step, a LSTM is added in an operation layer of a neural network).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had used a long short-term memory (LSTM) deep learning model for predictions as disclosed by Sun et al. in the device disclosed by Stokking et al. in view of Hagland in order to determine the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368.  The examiner can normally be reached on Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
March 13, 2021